Case 19-82091-CRJ13   Doc 17    Filed 07/26/19 Entered 07/26/19 10:58:17   Desc Main
                               Document     Page 1 of 6
Case 19-82091-CRJ13   Doc 17    Filed 07/26/19 Entered 07/26/19 10:58:17   Desc Main
                               Document     Page 2 of 6
Case 19-82091-CRJ13   Doc 17    Filed 07/26/19 Entered 07/26/19 10:58:17   Desc Main
                               Document     Page 3 of 6
Case 19-82091-CRJ13   Doc 17    Filed 07/26/19 Entered 07/26/19 10:58:17   Desc Main
                               Document     Page 4 of 6
Case 19-82091-CRJ13   Doc 17    Filed 07/26/19 Entered 07/26/19 10:58:17   Desc Main
                               Document     Page 5 of 6
Case 19-82091-CRJ13   Doc 17    Filed 07/26/19 Entered 07/26/19 10:58:17   Desc Main
                               Document     Page 6 of 6
